Case 2:19-cv-06750-SJF-ARL Document 10 Filed 02/26/20 Page 1 of 2 PageID #: 26

                                                                                     FILED
                                                                                     CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                2/26/2020 11:05 am
--------------------------------------------------------------X              U.S. DISTRICT COURT
NECTALI VASQUEZ, on behalf of himself and all                           EASTERN DISTRICT OF NEW YORK
other persons similarly situated,                                            LONG ISLAND OFFICE

                                   Plaintiff,                        FLSA MEDIATION
                                                                     REFERRAL ORDER
                                                                     19-cv-6750 (SJF)(ARL)
                          v.

7 STROMBOLI LLC d/b/a Gino’s of Nesconset,
GUISEPPE LICATA, JR., and MICHAEL LICATA,

                                    Defendants.
--------------------------------------------------------------X
FEUERSTEIN, District Judge:

        Plaintiff commenced this action asserting claims pursuant to, inter alia, the Fair Labor
Standards Act of 1938 (“FLSA”), as amended, 29 U.S.C. § 201 et seq. The parties have moved
for a referral to mediation and to extend Defendants’ time to respond to the complaint. See
Motion, Docket Entry [9]. The motion is granted. Defendants’ time to respond to the complaint
is extended to twenty (20) days after the parties docket their report on the outcome of mediation,
as required below.

        The case is hereby referred to mediation pursuant to Local Civil Rule 83.8 and subject to
the following deadlines:

        (1) No later than April 17, 2020, parties must serve on each other, but not file, copies of
            the following:
                (a) Plaintiff(s): documents in the possession, custody, or control of plaintiff(s)
                    that pertain to the unpaid wages claimed in the complaint;
                (b) Defendant(s):
                    (i)     Time sheets and/or other time records and payroll records in the
                            possession, custody or control of defendant(s) that pertain to work the
                            plaintiff(s) performed during the period for which each plaintiff claims
                            unpaid wages; and
                    (ii)    Any written statement of policy, workplace rules, or handbook setting
                            out the policies and practices on compensating workers performing the
                            relevant type of work.

        (2) No later than April 17, 2020, the parties must also commence mediation by
            selecting a mediator. The parties may:
                (a) use a mediator from the EDNY panel;
                (b) select a private mediator; or



                                                             1
Case 2:19-cv-06750-SJF-ARL Document 10 Filed 02/26/20 Page 2 of 2 PageID #: 27



               (c) seek the assistance of a reputable neutral ADR organization in the selection of
                   a mediator.

       (3) Mediation shall be completed no later than more June 19, 2020. Within two (2)
           weeks of completion, the parties must electronically file a joint status report
           indicating whether the parties have reached an agreement in principle to settle the
           case. If settlement has been reached, the parties should include a request for a
           reasonable period of time for the execution of the finalized agreement and
           submission of a motion to approve the settlement.

        The initial conference scheduled for April 2, 2020 is adjourned to July 16, 2020 at 11:15
a.m. in courtroom 1010 of the Central Islip courthouse. The conference will be adjourned if the
parties electronically file a motion to approve the settlement, including a copy of the fully
executed settlement agreement and a stipulation of dismissal to be “So Ordered,” at least two (2)
days prior to the conference date.

SO ORDERED.

                                                      /s/
                                                     Sandra J. Feuerstein
                                                     United States District Judge
Dated: Central Islip, New York
       February 26, 2020




                                                    2
